DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are pending in this application.
Claims 1, 10 and 11 are currently amended.
Claims 17-20 are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, claims 1 and 10 recites “wherein the first service request and the second service request are configured to operate with a common application of the first server configuration to perform the first and second operations”, and the Specification does not appear to adequately describe the process by which this claim limitation is performed. 
Applicant has mentioned in the remark that “these amendments are supported by the original specification, as filed. E.g., Appl’n, Para [0016], Fig. 3 and 5.” Applicant’s Spec para 16 may describes the inventive concept such as “… the centralized gateway server may generate a first service request and may transmit the first service request to a server that provides access to the particular service via a first interface (e.g., a first API) in communication with a merchant or service provider (e.g., a bank or financial institution). Similarly, in response to receiving, a second user request to access the particular service (e.g., a banking service) via a second interface (e.g., a second API) with a second computing or assistant device that supports a second development platform (e.g., Amazon Alexa), the centralized gateway server may generate a second service request and may transmit the second service request to the server that provides access to the particular service.”; herein, centralized gateway server generates a first service request and a second service request and transmits these requests to the servicing server (i.e. first server of the claim) that provides these services but nowhere in the para 16 or in any other para was mentioned that “the first service request” and “the second service request” operate with “a common application of the first server” which performs “the first and second operations”. Applicant may have assumed that both the service requests were fulfilled by a common application of the first server since the centralized gateway server is in communication with the first server and transmits both the requests. However, there is no discloser as to what application let alone common application has performed the operation of these first and second service requests. One could speculate that the first server is capable of providing different types of services using multiple different applications and depending on the type of service request, the first server selects an application or even forward the request to another application in order to fulfil the requested service. Applicant’s Fig. 3 only shows one user device connected with a service server (i.e. first server) via a gateway server. There is no illustration of two service requests from a first user and a second user let alone “a common application of the first server configured to perform the first and second operations”. Fig. 5 is just a flow chart of the original independent claim which shows the transmission of first and second service request to the first server. Therefore, the Specification doesn’t have antecedent support for the above mentioned claim limitation ““wherein the first service request and the second service request are configured to operate with a common application of the first server configuration to 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maddox et al. (US 2017/0359334 A1) (hereinafter, “Maddox”) in view of Pitchaimani (US 2019/0132307 A1) (hereinafter, “Pitchaimani”).


As to claim 1, Maddox discloses a method for providing access to services, the method comprising: 
receiving, at a centralized gateway server, a first user request indicating a first operation to be performed on behalf of a first user, the first user request configured to operate with a first development platform ("the communication system 101 communicates with the central voice authentication server 110 via a network connection 90” –e.g. see, [0019]; "device 104 is a dedicated artificial intelligence (Al) platform that is associated with a specific device. An example of a dedicated AI platform is the Alexa voice service that is associated with Amazon's Echo speak", -e.g. see, [0020]; “user has made a voice authentication request to the voice authentication server” –e.g. see, [0022]); 
generating, at the centralized gateway server, a first service request for performing the first operation on behalf of the first user in response to receiving the first user request (" This has been successful request, and the user account has been correctly identified. A cloud service has a secure "wallet" of connected web services such as Bank of America, Citi, and/or Chase credentials for the requesting user which are securely stored in a user credential vault. This vault is only accessible by a secure token service which encrypts/decrypts each access and generates a random access code each time it is requested. Once authenticated the service is open and connection to the Citi service is then provided” –e.g. se, [0022]; Figure 3B; "The central voice authentication server 110 analyzes the authentication phrase by comparing the voice pattern in the authentication phrase to the stored voice pattern in the user's account in the first database 114 (606). If there is a match with the stored voice pattern, the voice authentication is successful and the user's stored password for the specific web-service is used (608). If the provided password is correct (610) access to the specific web-service is provided (620)", -e.g. see, [0028]); 
transmitting, from the centralized gateway server, the first service request to a first server associated with a first service, to cause the first server to perform the first operation on behalf of the first user (Figure 3B; "access to the specific web-service is provided”, - [0028]; Figure 2); 
receiving, at the centralized gateway server, a second user request indicating a second operation, the second user request configured to operate with a second development platform different from the first development platform ("The present invention relates to a system and a method for single sign-on voice authentication that provides access to multiple voice recognition and artificial intelligence platforms, to multiple devices and to multiple third party web service systems", - [0006]; Figure 1; "The single point voice authentication system of the present invention interfaces with a plurality of voice based artificial intelligence systems and platforms. Many such voice based artificial intelligence systems and platforms like Siri, or Google Now, or Cortana are tied to specific devices or device Operating Systems (OS), and not compatible across devices or OS, this invention enables access to services exposed by the APls from these platforms across devices and OS's. The user does not have to register with each individual web-service and store individual voice authentication signals.", -[0029]); 
generating, at the centralized gateway server, a second service request for performing the second operation in response to receiving the second user request ("any such voice based artificial intelligence systems and platforms like Siri, or Google Now, or Cortana are tied to specific devices or device Operating Systems (OS), and not compatible across devices or OS, this invention enables access to services exposed by the AP ls from these platforms across devices and OS's. The user does not have to register with each individual web-service and store individual voice authentication signals. The voice authentication system of the present invention provides "hands-free" secure access to web-services and accounts. Also if the user wants to add a level of authentication to their voice interface for access of sensitive data like bank account info, or ordering products or pizza, etc.", - [0029]); and 
transmitting, from the centralized gateway server, the second service request to the first server associated with the first service, to cause the first server to perform the second operation (Figure 3B; "The user does not have to register with each individual web-service and store individual voice authentication signals. The voice authentication system of the present invention provides "hands-free" secure access to web-services and accounts", - [0029]). 
wherein the first service request and the second service request are configured to operate with a  common application of the first server configured to perform the first and second operations (“…As illustrated in the scenario of FIG. 3B, a user has made a voice authentication request to the voice authentication server or service according to the disclosure. This has been successful request, and the user account has been correctly identified. A cloud service has a secure "wallet" of connected web services such as Bank Of America, Citi, and/or Chase credentials for the requesting user which are securely stored in a user credential vault. This vault is only accessible by a secure token service which encrypts/decrypts each access and generates a random access code each time it is requested. Once authenticated the service is open and connection to the Citi service is then provided.” –e.g. see, [0022]; see also, Fig. 2, [0019], [0020], [0029]; herein, the central voice authentication server 110 connects plurality of users across multiple platform from plurality of devices to different web services e.g., web service-1, web service -2 etc. It should be understood that the central voice authentication server 110 is the only gateway to communicate with one of these web service (i.e. first server) in order to fulfil services on behalf of users. Thus a particular web service may possibly uses a common application for multiple service requests from voice authentication server for different users when operations of the services are similar. Individual web services only connect to the voice authentication server in order to provide services to different users of different platform, devices etc. Thus, each web services of Maddox only requires to have one common application interface since these web services don’t need to communicate directly with each individual users of different platform).
Maddox may not explicitly disclose wherein the first service request comprises a first access token corresponding to the first user that is obtained from the first server for authorizing the first operation, and wherein the second request comprises a second access token corresponding to the second user obtained from the first server for authorizing the second operation.
parameters in the OAuth token can be unique to the user, such as a tenant uniform resource locator in addition to an email address. The OAuth token can be a JSON web token ("JWT") encoded string based on user parameters. So when someone requests something from the digital assistant, the request can reach the backend with the JWT token. The backend server can then decrypt the JWT token to reveal the identity of the user who is believed to be making the request.” –e.g. see, [00569]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teaching of Maddox as taught by Pitchaimani in order to make sure only legitimate users can access the service.

As to claim 10, it is rejected using the similar rationale as for the rejection of claim 1.


As to claims 3 and 12, Maddox discloses further comprising, prior to receiving the first user request, generating, with the centralized gateway server, a user profile corresponding to the first user, the user profile including bank account information associated with a plurality of bank accounts of the first user including at least (i) first bank account information associated with a first bank account of the first user and (ii) second bank account information associated with a second bank account of the first user (Maddox: [0023], [0024], [0027]). 
As to claims 4 and 13, Maddox discloses wherein the first operation to be performed on behalf of the first user is a banking operation, and generating the first service request includes (i) receiving input configured to select the first bank account from among the plurality of bank accounts in the user profile and (ii) generating the first service request using the first bank account information associated with the first bank account selected based on the received input (Maddox: [0024]). 

As to claims 6 and 15, Maddox discloses wherein the first operation to be performed on behalf of the first user is to transfer money from the first bank account at a first bank to the second bank account at a second bank, wherein the second bank is different from the first bank (Maddox: Fig. 2, [0029]). 
As to claim 8, Maddox discloses further comprising, prior to transmitting the first service request to the first service server, establishing, with the central gateway server, a secure channel connection between the central gateway server and the first service server, and wherein transmitting the first server request comprises transmitting the first server request via the secure channel connection between the central gateway server and the first service server (Maddox: [0022], [0029]). 
As to claim 9, Maddox discloses wherein generating the first service request includes determining, with the central gateway server, whether the first user is authorized to request the first operation, and generating the first service request only in response to determining that the first user is authorized to request the first operation (Maddox: [0023]). 


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Maddox in view of Pitchaimani  and further in view of Rieck et al. (US 2008/0103923 A1) (hereinafter, “Rieck”).

As to claims 7 and 16, Maddox may not explicitly disclose further comprising, prior to receiving the first user request from the first voice assistant service server, establishing, with the central gateway server, a secure channel connection between the central gateway server and the first voice assistant service provider server, and wherein receiving the first user request comprises receiving the first user request via the secure channel connection between the central gateway server and the first voice assistant service provider server. 
However, in an analogous art, Rieck discloses comprising, prior to receiving the first user request from the first voice assistant service server, establishing, with the central gateway server, a secure channel connection between the central gateway server and the first voice assistant service provider server, and wherein receiving the first user request comprises receiving the first user request via the secure channel connection between the central gateway server and the first voice assistant service provider server (Rieck: Fig. 1, [0097]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention .

Response to Arguments
Applicant's arguments filed on 02/08/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 12-13 of the remark that: “Maddox lacks any disclosure or suggestion that the access credentials are not specific to an application corresponding to a particular development platform for each of web services 58a-n or that any of those web services has a common application whether or not the user requests are sent via different development platforms. As a result, Maddox’s voice authentication server does not obviate the problem of “develop[ing] and maintaining] a separate application on each of the development platforms” for each web service. See Appl’n, Para. [0016]; Figs. 3 and 5. Similarly, Pitchaimani merely discloses the use of an OAuth token for authentication and does not address the problem of web services needing a separate application corresponding to each development platform. See Pitchaimani, Paras. [0058]-[0062], Therefore, Maddox in view of Pitchaimani fails to disclose or suggest “first service request and the second service request are configured to operate with a common application of the first server configured to perform the first and second operations,” as set forth by amended claims 1 and 10. Thus, at least for this reason, Applicant respectfully requests that the Examiner withdraw the obviousness rejections of independent claims 1 and 10, as amended.”
A cloud service has a secure "wallet" of connected web services such as Bank Of America, Citi, and/or Chase credentials for the requesting user which are securely stored in a user credential vault. This vault is only accessible by a secure token service which encrypts/decrypts each access and generates a random access code each time it is requested. Once authenticated the service is open and connection to the Citi service is then provided.” –e.g. see, [0022]). It should be understood that the central voice authentication server 110 is the only gateway to communicate with one of these web service (i.e. first server) in order to fulfil services on behalf of users. Thus a particular web service may possibly uses a common application for multiple service requests from voice authentication server for different users when operations of the services are similar. Individual web services only connect to the voice authentication server in order to provide services to different users of different platform, devices etc. Thus, each web services of Maddox only requires to have one common application interface since these web services don’t need to communicate directly with each individual users of different platform. Maddox further mentioned that the voice authentication system of Maddox is intended to provide access to multiple voice recognition (i.e. supports multiple development platforms) and artificial intelligence .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2015/0326646 A1- Systems and methods are disclosed for coordinating services across multiple providers. Processes the request in relation to one or more service providers to identify a service provider with respect to which the transaction is to be executed, provides the request to the service provider, receives transaction outcome from the service provider with respect to the transaction, and provides the transaction outcome to the application.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN DEBNATH whose telephone number is (571)270-1256.  The examiner can normally be reached on Mon-Fri; 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SUMAN DEBNATH
Patent Examiner
Art Unit 2495



/S.D/Examiner, Art Unit 2495                                                                                                                                                                                                        
/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495